Saul S. Streit, J.
This is another one of those taxicab injury cases. Here there does not seem to be any doubt as to liability. The driver collided with an abutment on the East River Drive, causing the plaintiff, a vice-president of the New York Life Insurance Company, to sustain a fracture of the fibula and tibia. He was hospitalized for four weeks, operated on by open reduction; he has a permanent injury and is now suffering from traumatic arthritis. His hospital and medical expenses amount to over $1,300. There is a compensation lien for $1,300. The defendant’s insurer has offered $4,500. The owner of the stock of the defendant corporation is one Frank ' Anconce, who controls 15 other corporations owning 40 or 50 additional taxicabs. My decision in the case of Teller v. Clear Service Co. (9 Misc 2d 495) applies here with equal force. The case is preferred and set down for trial for March 28, 1958.